Citation Nr: 9914016	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for right lower 
extremity impairment due to hereditary spastic paraplegia, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for left lower 
extremity impairment due to hereditary spastic paraplegia, 
currently evaluated as 40 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
sensory loss below the level of the umbilicus due to 
hereditary spastic paraplegia.

4.  Entitlement to an initial compensable evaluation for 
decreased right hand grip with weakness due to hereditary 
spastic paraplegic.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1969 to March 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that rating decision, the RO granted 
entitlement to service connection for decreased right hand 
grip with weakness secondary to spastic paraplegic, and 
assigned an initial noncompensable evaluation for that 
disability.  The RO denied an increased evaluation in excess 
of 60 percent for right lower extremity impairment, denied an 
increased evaluation in excess of 40 percent for left lower 
extremity impairment, denied a compensable evaluation for 
sensory loss below the level of the umbilicus, and also 
denied entitlement to TDIU.  The veteran disagreed with the 
April 1998 determinations by a statement submitted in June 
1998.  After issuance of a statement of the case, the veteran 
filed a timely substantive appeal as to each issue in June 
1998.

The veteran's claim for an initial compensable evaluation for 
decreased right hand grip with weakness and his claim for 
TDIU are addressed in the remand appended to this decision.



FINDINGS OF FACT

1.  Right lower extremity impairment is manifested by marked 
decrease in muscle mass, decreased muscle strength, ataxia, 
absence of the deep tendon reflex at the right ankle, foot 
drop, and by decreased ability to stand and walk on the right 
leg, requiring assertive devices, such as a cane or right 
knee or ankle brace.
.  
2.  Left lower extremity impairment is manifested by lack of 
ability to dorsiflex the left foot, some muscle atrophy of 
the left leg, and by spasticity, but is not manifested by 
marked muscle atrophy, absence of deep tendon reflexes, or 
foot drop.

3.  Sensory loss below the umbilicus is manifested by 
decreased sensation to pinprick, touch, and temperature, but 
is not manifested by bowel or bladder incontinence.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for right lower extremity impairment due to hereditary 
spastic paraplegia are not met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.124(a), Diagnostic Code 8520 
(1998).

2.  The criteria for an evaluation in excess of 40 percent 
for left lower extremity impairment due to hereditary spastic 
paraplegia are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.124(a), Diagnostic Code 8520 (1998).

3.  The criteria for a compensable evaluation for sensory 
loss below the level of the umbilicus due to hereditary 
spastic paraplegia are not met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.124(a), Diagnostic Code 8530 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has suffered an increase in the 
severity of his service- connected disabilities.  When a 
veteran is seeking an increased rating for a disability for 
which service connection has already been granted, such 
assertion of an increase in severity is sufficient in itself 
to render the increased rating claim well-grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  After 
reviewing the claims file, the Board finds that the duty to 
assist the veteran in connection with his claim has been met.  
38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

1.  Claim for Increased Evaluation, Right Lower Extremity 
Impairment 

The veteran's service medical records reflect that he 
complained of pain and muscles twitches in the right leg in 
October 1970.  The right leg was smaller than the left on 
examination.  No diagnosis was assigned.  No abnormality was 
noted on separation examination.  

On VA examination conducted in June 1971, a few months after 
the veteran's service separation, the veteran's right thigh 
was one inch smaller than his left, and the right calf was 21/4 
inches smaller than the left.  Peroneal neuropathy was 
suspected.  By a rating decision issued in October 1971, 
service connection for atrophy, calf muscles, right lower 
extremity, etiology unknown, secondary to peroneal 
neuropathy, was granted.  A 30 percent disability evaluation 
was assigned.  

In 1988, the veteran's right lower extremity impairment was 
diagnosed as hereditary spastic paraplegia.  By a February 
1989 rating decision, the disability evaluation for right 
lower extremity impairment was increased to 60 percent.  At 
that time, the veteran symptomatology included muscle wasting 
of numerous muscles in the distribution of the peroneal 
nerve, pain radiating down from the lumbosacral area to the 
right knee, spasticity, hyperactive reflexes, and periods of 
ankle clonus.  The veteran used a right knee brace and a 
right ankle brace.

On VA examination conducted in March 1998, there was atrophy 
of the right lower extremity muscles.  Strength in the right 
lower extremity was approximately 4/5, and dorsiflexion and 
plantar flexion was 3/4.  The veteran complained of stiffness 
and reduced motion of right ankle, but no abnormality was 
disclosed on examination.  The veteran had dorsiflexion of 15 
degrees, plantar flexion of thirty degrees, eversion of 
thirty degrees, abduction of twenty degrees, and adduction of 
10 degrees in the right ankle.  Reflexes were 2+ at the right 
knee, but deep tendon reflexes were absent in the right 
ankle.  There was a mildly slapping gait with mild right foot 
drop.  However, the veteran was able to tandem walk with 
minimal ataxia.

The veteran's right lower extremity impairment is currently 
evaluated under the diagnostic criteria set forth at 
38 C.F.R. § 124a, Diagnostic Code 8520, the criteria used to 
evaluate paralysis of the sciatic nerve.  Incomplete 
paralysis with severe symptomatology with marked muscular 
atrophy warrants a 60 percent evaluation.  An 80 percent 
evaluation may be assigned for complete paralysis, where the 
evidence shows that the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

In this case, the veteran has already been assigned a 60 
percent evaluation for severe symptomatology with marked 
muscular atrophy.  However, the evidence clearly reflects 
that the veteran retains muscle control of the right leg, and 
is able to stand on the right leg and to walk, although with 
mild ataxia, use of a right knee brace, and occasional giving 
way of the leg.  The veteran retains essentially normal 
motion of the right hip.  While the veteran's sensation in 
the right lower extremity is decreased, it is not absent.  
Thus, the evidence clearly establishes that the veteran does 
not have compete paralysis of the sciatic nerve so as to 
warrant the next higher evaluation, an 80 percent evaluation 
for right lower extremity.  

The Board has considered whether evaluation under any other 
diagnostic code, such as for amputation of the right lower 
extremity, would result in an evaluation in excess of 60 
percent for right leg impairment.  However, as the veteran 
retains the ability to more the right hip, and to stand on 
the right leg, and to use it for locomotion and support, and 
does not have disability equivalent to an amputation at the 
level of the upper one-third of the thigh, an evaluation in 
excess of 60 percent is not available under these diagnostic 
codes.  See 38 C.F.R. §4.71a, Diagnostic Code 5160-5165.  

The evidence is not in equipoise to show that the veteran 
meets or approximates the criteria for an 80 percent 
evaluation.  Thus, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  

2.  Claim for Increased Evaluation, Left Lower Extremity 
Impairment 

By a Board decision issued in July 1990, the veteran was 
granted service connection for hereditary spastic paraplegia.  
By a rating decision issued in that same month, left lower 
extremity impairment due to hereditary spastic paraplegia was 
evaluated as 40 percent disabling, based on VA examinations 
which reflected that there was weakness in all left lower 
extremity muscles and the left lower extremity was small.  
Spasticity was present.  

On VA examination conducted in March 1998, the veteran had 
foot drop of the left lower extremity, with plantar flexion 
of zero to 60 degrees and dorsiflexion of zero degrees.  
Muscle strength in the left lower extremity was 5/5 except 
for dorsiflexion, which was 4+/5.  Deep tendon reflexes in 
the left leg were 2+.  There was no change in circumference 
of the left leg as compared to 1996.

The veteran's left lower extremity impairment, like his right 
lower extremity impairment, is currently evaluated under the 
diagnostic criteria set forth at 38 C.F.R. § 124a, Diagnostic 
Code 8520, the criteria used to evaluate paralysis of the 
sciatic nerve.  Incomplete paralysis of the sciatic nerve 
will afford the veteran a 40 percent disability rating if 
moderately severe.  Incomplete paralysis with severe 
symptomatology with marked muscular atrophy warrants a 60 
percent evaluation.  An 80 percent evaluation may be assigned 
for complete paralysis, where the evidence shows that the 
foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a.

In this case, the veteran's left lower extremity impairment 
is less severe than his right lower extremity impairment.  
The left lower extremity is larger, with greater muscle 
strength, and deep tendon reflexes are present.  He had right 
foot drop, but not left foot drop, although he was unable to 
dorsiflex the left ankle.  The veteran's muscle atrophy, loss 
of strength, and neurologic abnormalities are less severe in 
the left than in the right, and do not constitute severe 
symptomatology or marked muscle atrophy, as required under 
Diagnostic Code 8520 for a 60 percent evaluation.  

The Board has considered whether an evaluation in excess of 
40 percent for left lower extremity disability is available 
under any other diagnostic code.  Loss of use of a foot, for 
the purpose of special monthly compensation, will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the foot, whether 
the acts of balance and propulsion, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5160-
5167.  

Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches (8.9 cms.) 
or more, will be taken as loss of use of the foot involved.  
Complete paralysis of the external popliteal nerve (common 
peroneal) and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2); 4.63.  

In this case, the veteran is able to stand on his left leg, 
walk on his left leg, and he has essentially full range of 
motion of the left hip.  There is no evidence that he would 
be better served by a prosthesis.  There is no evidence that 
he has trophic or circulatory changes of the left foot or any 
other changes confirmatory of nerve paralysis other than 
inability to dorsiflex the left foot and a mildly slapping 
gait.  Thus, consideration of the diagnostic codes for 
amputations of the lower extremity does not warrant an 
evaluation in excess of 40 percent for the veteran's left 
lower extremity impairment.  In particular, the Board notes 
that the veteran is able to bend and flex the left hip and 
there is no evidence of abnormality of left knee function. 

The evidence is not in equipoise to establish that the 
veteran meets or approximates the criteria for an evaluation 
in excess of 40 percent for left lower extremity impairment.  
Thus, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant an evaluation 
in excess of 40 percent.  
 
3.  Claim for Compensable Evaluation for Sensory Loss

The summary of VA hospitalization in August 1988 reflects 
that the veteran complained of urinary hesitancy, urgency or 
dribbling, without incontinence.  He had d3creased sensation 
to pinprick below the umbilicus, decreased temperature 
sensation, a decreased vibratory threshold, and decreased 
position sense at the great toe and ankle bilaterally.  By a 
rating decision issued in July 1990, and effective in April 
1988, service connection for sensory loss below the umbilicus 
was granted, and a noncompensable evaluation was assigned.

On VA examination conducted in March 1998, there was 
decreased touch and pinpoint sensation in the lower 
extremities, primarily in the right lower extremity, and 
extending up to the level of T6-7.  

The veteran's disability due to loss of sensation below the 
umbilicus is currently evaluated under 38 C.F.R. § 4.124, 
Diagnostic Code 8530.  Diagnostic Code 8530 provides the 
criteria for evaluation of paralysis of the ilioinguinal 
nerve.  A zero percent rating is warranted for mild to 
moderate paralysis.  The maximum rating provided for severe 
to complete paralysis of the ilioinguinal nerve is 10 
percent.  Diagnostic Codes 8630 and 8730 pertain to neuritis 
and neuralgia of the ilioinguinal nerve, respectively, and 
provide the same ratings.  

A note to 38 C.F.R. § 4.124a, Diseases of the Peripheral 
Nerves (Diagnostic Codes 8510 to 8730), states that "[w]hen 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree." 

In this case, there is no evidence that the veteran has any 
neurologic abnormality other than loss of sensation.  There 
is no evidence of incontinence of bladder or bowel.  The 
veteran's loss of sensation below the umbilicus is no more 
than moderate.  He retains sensation to pinprick, 
temperature, and vibration, although the sensation is 
decreased.  There is no evidence that this decreased 
sensation has resulted in specific industrial disability or 
results in more than moderate effects.  For this reason, the 
criteria for a compensable evaluation under Diagnostic Code 
8530 are not met.  As noted above, consideration under 
Diagnostic Code 8620 or 8720 for neuritis or neuralgia of the 
ilioinguinal nerve would not result in any higher evaluation.  
The veteran has not alleged that he had pain or other 
disability due to decreased sensation below the umbilicus.  
The Board finds no other applicable diagnostic code which 
would result in a higher (compensable) evaluation.  The 
evidence is not in equipoise to support a compensable 
evaluation under Diagnostic Code 8530, or any other 
applicable diagnostic code, so the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
this determination.


ORDER

An increased evaluation in excess of 60 percent for right 
lower extremity impairment due to hereditary spastic 
paraplegia is denied.  

An increased evaluation in excess of 40 percent for left 
lower extremity impairment due to hereditary spastic 
paraplegia is denied. 

A compensable evaluation for sensory loss below the level of 
the umbilicus due to hereditary spastic paraplegia is denied.


REMAND

By a substantive appeal submitted in July 1998, the veteran 
complained that his "nerves" were "shot" and that he was 
depressed because of the pain and worry due to his service 
connected disabilities.  The Board notes that service 
connection for depression and anxiety was denied by a rating 
decision issued in July 1990.  The Board finds that the 
veteran's substantive appeal includes a request to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder, as secondary to service-connected hereditary 
spastic paraplegic.  This claim is inextricably intertwined 
with the veteran's claim of entitlement to TDIU, and must be 
adjudicated prior to adjudication of the claim for TDIU.

In his substantive appeal, the veteran contends that the 
primary impairment of his right upper extremity is his 
inability to control movement of his right arm.  Although 
right hand grip was evaluated on VA examination, strength and 
coordination of the right upper extremity were not described.  
Prior VA examination reports have noted spasticity, in at 
least the lower extremities.  Further factual development of 
the veteran's claim is required.  

The Board also notes that impairment of coordination or 
strength of the right upper extremity, if found, could affect 
the veteran's ability to work.  If examination discloses 
deficits in right upper extremity coordination or strength 
other than right hand grip, additional opinion as to the 
effect of any upper extremity deficits on the veteran's 
industrial ability is required prior to completion of 
adjudication of the claim for TDIU.

The veteran also contends that pain, particularly back pain, 
is too severe to allow him to work, particularly when effects 
of medications for pain and depression are considered.  
Examiners who conducted the veteran's most recent 
examinations of the back diagnosed osteoarthritis of the 
lumbosacral spine.  The examiners did not state whether the 
veteran's back pain and limitation of motion were related to 
service-connected disabilities or to disabilities such as 
osteoarthritis, for which service connection has not been 
granted.  The RO should request an opinion as to the extent, 
if any, of back pain or other impairment due to service-
connected hereditary spastic paraplegic.

On VA examination conducted in March 1998, the examiner 
provided an opinion that the veteran would not "be able to 
get or maintain" employment because of his service-connected 
hereditary spastic paraplegia, "given his disease and 
possible progression in the future."  The examiner did not 
clearly state whether the veteran was currently unable to 
obtain or maintain employment, or whether it was anticipated 
that the veteran would become unable to obtain or maintain 
employment after his disease progressed.  Since the decision 
as to the veteran's claim for TDIU must be based on the 
veteran's current employability, rather than on speculation 
as to future employability, the meaning of the medical 
opinion should be clarified.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the veteran's 
current VA treatment records from March 
1998 to the present.  The RO should also 
ask the veteran if he has received 
relevant non-VA treatment during this 
period, and the RO should associate any 
identified records with the claims file, 
after obtaining any necessary 
authorization.

2.  The RO should ask request a medical 
opinion, from the examiner who conducted 
the March 1998 VA psychiatric 
examination, if available, as to the 
probability (whether it is at least as 
likely as not) that the veteran's current 
dysthymic disorder or anxiety neurosis, 
or both, are related to the veteran's 
service or to a service-connected 
disorder.  If there are several 
etiologies for the veteran's psychiatric 
disorders, but the symptoms attributable 
to service-connected disability cannot be 
differentiated, the examiner should so 
state.  The examiners should describe the 
type and severity of occupational 
limitation due to service-connected 
etiology separately, to the extent 
possible

3.  The RO should afford the veteran 
examination by a Board of specialists, 
including a neurologist and an 
orthopedist, to determine the nature and 
extent of the relationship, if any, 
between the veteran's service-connected 
hereditary spastic paraplegia and current 
complaints of back pain and disability, 
including limitation of motion.  The 
examiners should review a copy of this 
REMAND and the pertinent medical records 
in his claims file, including service 
medical records, prior to the evaluation.  
If the veteran's back disability is in 
part due to service-connected disability 
and in part due to disorders such as 
osteoarthritis, for which service 
connection is not in effect, the 
examiner(s) should state what disorders 
are associated with the veteran's current 
back symptomatology, and the examiner(s) 
should, to the extent possible, describe 
the extent to which any current back 
symptomatology, including pain, may be 
attributed to service-connected 
disability.  If there are several 
disorders contributing to the veteran's 
back pain, but the symptoms attributable 
to service-connected disability cannot be 
differentiated, the examiners should so 
state.  The examiners should describe the 
type and severity of occupational 
limitation due to each disease entity 
separately, to the extent possible.

4.  The RO should afford the veteran 
examination of his right arm to determine 
the current severity of right upper 
extremity disability.  In particular, the 
examination report must include 
description of the veteran's muscle 
coordination, strength, endurance, pain, 
including pain on repeated motion, and 
the like, as well as describing range of 
motion.  The examiner should state 
whether there is spasticity or any other 
abnormality of voluntary or involuntary 
muscle movement.  

5.  The veteran should be offered the 
opportunity to obtain in writing medical 
recommendations as to his ability to work 
or recommendations as to limitation of 
employment tasks that would affect 
sedentary employment.

6.  The RO should obtain a medical 
opinion as to the veteran's current 
ability to perform the physical and 
mental tasks required for employment, 
without regard to expected or anticipated 
progression of disease, from the examiner 
who provided a march 1998 opinion as to 
the veteran's employability, if 
available.  

7.  Following completion of these 
actions, the RO should review the 
evidence and readjudicate the veteran's 
claims for the benefits sought on appeal.  
If any decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration.  By this REMAND, the Board intimates 
no opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

